—Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered December 8, 1993, convicting defendant, after a jury trial, of assault in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of l1/2 to 41/ 2 years and 1 to 3 years, respectively, unanimously affirmed. The matter is remitted back to the Supreme Court, Bronx County, for further proceedings pursuant to CPL 460.50 (5) for appellant’s surrender and the execution of judgment.
The trial court properly excluded defendant’s ballistics expert from testifying that a bullet lodged in the victim’s leg, as depicted in certain X-rays in evidence, was deformed in a manner consistent with it having ricocheted up from the ground, offered in support of defendant’s claim that he did not intentionally aim his gun at the victim. The expert, who was qualified in ballistics, but not in the reading of X-rays was nonetheless permitted to testify that the bullet depicted in the X-rays was deformed. We note that defendant was permitted to call witnesses who testified that he aimed the gun at the ground and not at the victim, and to argue his theory of the shooting in summation. Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Tom, JJ. [As amended by unpublished order entered Nov. 21, 1995.]